                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

KARL HARRIS                                                                            PLAINTIFF

v.                                Case No. 4:20-cv-00832-KGB

SAGE V FOODS                                                                         DEFENDANT

                                              ORDER

       Before the Court is plaintiff Karl Harris’ pro se motion for order in which he asks to add

three witnesses (Dkt. No. 20). The Court ruled recently that defendant Sage V Foods had not been

served properly (Dkt. No. 19). This case is in its early stages, and it is premature for Mr. Harris to

provide the Court with a witness list. Accordingly, the Court denies Mr. Harris’s motion for order

to add three witnesses (Dkt. No. 20).

       You have filed this federal civil rights lawsuit pro se, that is, without the help of a lawyer.

You must follow the following rules and procedures in order to proceed with your lawsuit, even

though you are not a lawyer.

       First: Follow All Court Rules. You must comply with the Federal Rules of Civil

Procedure as well as Local Rules for the Eastern District of Arkansas.

       In particular, Local Rule 5.5(c)(2) explains requirements for plaintiffs, like you, who are

not represented by a lawyer:

       1.      You must promptly notify the Clerk and the other parties in the case of any change

               in address. If you do not keep the Court informed as to your current address, your

               lawsuit can be dismissed.

       2.      You must monitor the progress of your case and prosecute the case diligently.
       3.       You must sign all pleadings and other papers filed with the Court, and each paper

                you file must include your current address.

       4.       If you fail to timely respond to a Court Order directing action on your part, the case

                may be dismissed, without prejudice.

       Second: No Right to Appointed Counsel. This is a civil case. Unlike criminal cases,

there is no right to have an appointed lawyer in a civil case. If your case proceeds to a jury trial,

however, a lawyer will be appointed to assist you before trial.

       Third:      Do Not File Your Discovery Requests.              Discovery requests, such as

interrogatories and requests for documents, are not to be filed with the court. Instead, discovery

requests should be sent to counsel for the defendant (or directly to the defendant if he or she is not

represented by a lawyer). No discovery should be sent to a defendant until after that defendant has

been served with the complaint.

       Fourth: Do Not Send Documents to Court Except in Two Situations. You may send

documents or other evidence to the Court only if attached to a motion for summary judgment or in

response to a motion for summary judgment; or if the Court orders you to send documents or other

evidence.

       Fifth: Provide a Witness List. If your case is set for trial, as your trial date approaches,

you will be asked to provide a witness list. After reviewing the witness list, the Court will

subpoena necessary witnesses.

       It is so ordered, this 9th day of July, 2021.



                                                              _______________________________
                                                              Kristine G. Baker
                                                              United States District Judge



                                                  2
